                                          Case 5:15-cv-01716-BLF Document 398 Filed 03/22/19 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ASUS COMPUTER INTERNATIONAL, et                    Case No. 15-cv-01716-BLF
                                         al.,
                                   8
                                                        Plaintiffs,                         ORDER REGARDING THE PARTIES’
                                   9                                                        JOINT PRETRIAL STATEMENT
                                                 v.
                                  10                                                        [Re: ECF 382]
                                         INTERDIGITAL, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties have deferred to their jury instructions any discussion of the elements of their

                                  14   claims and defenses thus rendering the Joint Pretrial Statement at ECF 382 largely useless to the

                                  15   Court. This Court’s standing order expressly requires a discussion of the elements of each claim

                                  16   or defense. Given the sparse pleading on many of these claims, the Court cannot reasonably

                                  17   consider the myriad issues presented in the Joint Pretrial Statement.

                                  18          Thus, the parties are ORDERED to submit an amended joint pretrial statement that sets

                                  19   forth the elements of each claim or defense in conformance with the Court’s standing order no

                                  20   later than Tuesday, March 26, 2019.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 22, 2019

                                  24                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
